This matter came on to be heard on the motion of Edward F. Burke, in his capacity as Administrator of the Rhode Island Division of Public Utilities and Carriers, and his capacity as Chairman of the Rhode Island Public Utilities Commission, and John J. *978Wrenn, and Edward E. Burman, in their capacities as Commissioners of the Rhode Island Public Utilities Commission, requesting that this Court stay its order of January 18, 1977 in this matter. The motion also prayed that this Court either issue a so-called clarifying decision or permit a reargument of the issues encompassed in the aforesaid order.
Tillinghast, Collins & Graham, Peter J. McGinn, Louis Durfee, for plaintiff. Julius C. Michaelson, Attorney General, Gregory L. Benik, Special Asst. Attorney General, for defendants.
After consideration of the motion, it is hereby ordered:
1. The motion insofar as it requests a stay and a clarification of the order of January 18, 1977, is denied.
2. The prayer for reargument is granted and will be heard on January 31, 1977 at 10:30 a.m.
3. The grant of reargument is without prejudice to the right of the New England Telephone and Telegraph Company to argue the standing of the members of the Public Utilities Commission.